Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
                              No. 04-17-00093-CR

                              Bobby BORDELON,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

         From the 25th Judicial District Court, Guadalupe County, Texas
                          Trial Court No. 16-2517-CV
                    Honorable William Old, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

SIGNED July 31, 2018.


                                         _____________________________
                                         Patricia O. Alvarez, Justice